 



Exhibit 10(k)
The Compensation and Organization Committee of the Board of Directors of The
Scotts Miracle-Gro Company (the “Company”) has approved certain employment,
severance and change in control terms applicable to David M. Aronowitz and
Denise S. Stump. Pursuant to these terms, if the employment of either of these
executive officers is terminated by the Company, other than for cause, within
18 months following a change in control of the Company (as defined in each of
the 1996 Plan, the 2003 Plan and the 2006 Plan), such executive officer will be
entitled to receive a lump sum payment within 90 days after termination equal to
two times the executive officer’s base salary plus two times the executive
officer’s target incentive under the Executive Incentive Plan or any successor
incentive compensation plan, in each case as in effect at the date of
termination. If the employment of either of these executive officers is
terminated by the Company prior to a change in control, other than for cause,
such executive officer will be entitled to receive two times the executive
officer’s base salary in effect at the date of termination in a lump sum within
90 days after termination.

